Citation Nr: 0949108	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  08-16 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Charleston, 
South Carolina


THE ISSUE

Entitlement to enrollment in the Department of Veterans 
Affairs (VA) healthcare system.   


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel




INTRODUCTION

The appellant's military service is unverified.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a  decision of the Department of Veterans 
Affairs (VA) Medical Center (MC) in Charleston, South 
Carolina.

The appellant was scheduled for a May 2009 hearing before a 
Veterans Law Judge (VLJ) of the Board at the RO.  However, 
the record reflects that the appellant failed to appear for 
his scheduled hearing in May 2009 and has offered no 
explanation for such failure.  Accordingly, the appellant's 
hearing request is considered withdrawn. 38 C.F.R. § 
20.704(d) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claims file reflects that the appellant applied for 
enrollment in VA's health care system in May 2007, which was 
denied in an April 2008 decision by the Charleston VAMC on 
the basis that the appellant only had service in the Army 
National Guard.  However, there are no records verifying the 
appellant's actual military service associated with the 
claims file .  Hence, a remand is warranted for the VAMC to 
obtain such service records. 

In addition, the file forwarded by the VA Medical Center does 
not contain the appellant's application for health benefits, 
which is what triggered the process and resulted in this 
appeal.  In addition, the appellant's wife asserts in the May 
2008 substantive appeal that the appellant was admitted to 
the Veterans Victory House on a "humanity basis."  There 
are no records associated with the claims file showing 
whether the appellant was admitted and on what basis.  These 
records must be obtained and associated with the claims file.

There also is no evidence the appellant was issued the 
requisite notice required by the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  The VAMC shall obtain and associate 
with the claims file the appellant's 
pertinent military records showing his 
actual periods of service, to include in 
the Army National Guard.

2.  The VAMC shall also ensure the 
appellant's application for enrollment in 
the VA health care system is associated 
with the claims file.  This should 
include records showing whether the 
appellant was admitted to the Veterans 
Victory House and if so, the basis for 
this admission.

3.  Send the appellant an appropriate 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or  
evidence needed to receive the benefit he 
seeks on appeal.

4.  Thereafter, readjudicate the 
appellant's claim based on all of the 
evidence of record.  If the claim is 
denied, provide the appellant with a 
supplemental statement of  the case, 
which includes a summary of the evidence 
and applicable law and regulations.  An 
appropriate period of time should be 
allowed for response before the claims 
file is returned to the Board for further 
appellate consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


